Title: To Benjamin Franklin from [Pierre?] Lalanne, 29 June 1778
From: Lalanne, Pierre
To: Franklin, Benjamin


Monsieur
A Paris le 29 juin 1778.
Il y a environ un mois que j’ai receu de Bayonne la lettre dont copie est ci jointe. Elle me vient d’un amy entendu dans les affaires du comerce et a qui on pourroit donner sa confiance. J’ai differé, Monsieur, l’honneur de m’adresser a vous directement, vu le départ de Messieurs Dean et Gerard, et j’ai cru devoir prendre d’avance des informations au Bureau de la Marine pour m’instruire de la maniere de m’y prendre, et on m’y a dit que je pouvois m’adresser a vous même. J’ai l’honneur de vous ecrire en conséquence, pour vous prier de voir si les deux propositions faites pourroient avoir quelque succés, et de me faire la grace dans ce cas de m’en informer par deux lignes, pour que je puisse me rendre tout de suite chez vous a Passy. Je suis avec respect, Monsieur, Votre trés humble et trés obeissant serviteur.
Lalanne
a l’hotel de Bretagne rue croix des petits champs
  Mr. de francklin

 
Endorsed: Lalanne offering Wine
Notation: 29 Juin 1778
